DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 20 December 2021 is acknowledged.  The traversal is on the ground(s) that “examining all pending claims would not be a serious burden.”  This is not found persuasive because the burden on the Primary Examiner further extends to the patentability issues associated with, and evolving as a result of, searching additional inventions. Issues related to a process are frequently very different from those related to an article. For example, the issues related to the structural requirements of an article need not be familiar to an examiner of specific processes.  Consequently, examination of process claims 1-19 and article claim 20 present a serious burden on the Primary Examiner both because of (1) a divergent or non-overlapping search related to the separate classification of the inventions and (2) the evolution of patentability issues related to searching multiple and distinct inventions.
The Primary Examiner acknowledges Applicant’s assertion that “claim 20 should be eligible for rejoinder upon allowance of the process claims because it recites the process.” Per MPEP 821.04: “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all of the limitations of an allowable require all of the limitations of the allowable method claim(s).
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 December 2021.
Priority
Applicant’s claim to the domestic benefit of provisional application 62/797,966, filed 29 January 2019, is acknowledged. The Primary Examiner has reviewed the provisional application and the claimed subject matter is fully supported thereby.
Drawings
The drawings filed 29 January 2020 are acceptable for examination purposes.
Information Disclosure Statement
The IDS filed 16 March 2020 has been considered by the Primary Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims, the term “the single-stranded DNA” lacks antecedent basis. “Single-stranded DNA” does not appear in claim 1 from which these claims depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 10, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhi et al., Chem. Asian J. 2007, 2, 1581-1585.
With respect to claims 1 & 3, Zhi teaches a process for forming a nematic (i.e., aligned) boron nitride nanotube (BNNT) film on filter paper formed by drying an aqueous dispersion of BNNTs and DNA on the filter paper and peeling the resultant film therefrom [p. 1583].
With respect to claims 5 & 6, Zhi teaches filtering the dispersion through filter paper [pp. 1583 & 1585], which anticipates the claimed purification by membrane filtration.
With respect to claim 8, Zhi teaches that the DNA is denatured (i.e., separated into single strands) and mixed with the water and BNNTs [p. 1583].
With respect to claim 10, Zhi teaches 0.2 wt.-% [p. 1583].
With respect to claim 12, Zhi teaches the use of deionized water [p. 1585].
With respect to claim 13, Zhi teaches a process for forming a nematic (i.e., aligned) boron nitride nanotube (BNNT) film on filter paper formed by drying an aqueous dispersion of BNNTs and DNA on the filter paper and peeling the resultant film therefrom [p. 1583]. Zhi teaches filtering the dispersion through filter paper [pp. 1583 & 1585], which anticipates the claimed purification to remove impurities.
With respect to claim 15, Zhi teaches 0.2 wt.-% [p. 1583].
With respect to claim 17, Zhi teaches filtering the dispersion through filter paper [pp. 1583 & 1585], which anticipates the claimed membrane filtration.
Claim Rejections - 35 USC § 103















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 17, 11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al., cited above.
With respect to claims 7 & 17, Zhi does not specify that the dispersion is centrifuged to purify it. It is the Primary Examiner’s position that any means of purification known in the art would have been readily obvious to one of ordinary skill in the art, as a means of achieving the purest dispersion and, consequently, the purest film possible.
With respect to claims 11 & 19, the DNA is non-covalently bound to the BNNTs in water in order to improve the dispersion of the BNNTs [pp. 1581-1582]. Consequently, the ratio of BNNTs to denatured (i.e., single-stranded) DNA is a result-effective variable, affecting the degree of dispersion of the BNNTs in the deionized water. It would have been obvious to one of ordinary skill in the art to optimize the ratio of BNNT:DNA by routine experimentation in order to achieve the desired degree of dispersion of the BNNTs, absent evidence of criticality. See MPEP 2144.05.
Claims 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al., as applied to claims 8 & 13 above, further in view of Probe-Type Sonication vs. Ultrasonic Bath: An Efficiency Comparison. Product Description [online]. Hielscher Ultrasound Technology, 1999 [retrieved on 2022-02-26]. Retrieved from the Internet: <URL: https://www.hielscher.com/probe-type-sonication-vs-ultrasonic-bath-an-efficiency-comparison.htm>, hereinafter “Hielscher.”
Zhi teaches the use of a water-bath sonicator, not the probe-tip ultrasonication claimed. Hielscher teaches: “Sonication processes can be carried out by the use of a probe-type ultrasonic homogenizer or an ultrasonic bath. Although, both techniques .
Allowable Subject Matter
Claims 2, 4, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Zhi is the closest prior art. With respect to claims 2 & 14, the prior art neither teaches the claimed single-stranded DNA having the formula (GT)n, where n = 3-40. With respect to claims 14 & 16, Zhi neither teaches nor suggests a substrate other than filter paper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references are representative of the state of the prior art:
Alinezhad et al., “A comprehensive theoretical investigation about the bio-functionalization capability of single walled CNT, BNNT, and SiCNT using DNA/RNA nucleobases,” Applied Surface Science 422 (2017) 56-72.
Casanova et al., “Enhanced nanoparticle rejection in aligned boron nitride nanotube membranes,” Nanoscale, 2020, 12, 21138.
Gao et al., “Noncovalent Functionalization of Boron Nitride Nanotubes in Aqueous Media Opens Application Roads in Nanobiomedicine,” Nanobiomedicine, 2014, 1:7.
Lee et al., “Boron Nitride Nanotubes: Recent Advances in Their Synthesis, Functionalization, and Applications,” Molecules 2016, 21, 922.
Mukhopadhyay et al., “Theoretical study of physisorption of nucleobases on boron nitride nanotubes: a new class of hybrid nano-biomaterials,” Nanotechnology 21 (2010) 165703.
Yanar et al., “Boron Nitride Nanotube (BNNT) Membranes for Energy and Environmental Applications,” Membranes 2020, 10, 430.
WO 2019/014633 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759